— Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered May 29, 1990, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Initially, we note that defendant’s challenge to the adequacy of his court-appointed interpreter was not preserved for review insofar as he failed to object or express any dissatisfaction at trial (see, People v Duenas, 120 AD2d 978). In any event, there is nothing in the record to indicate that the interpreter was unable to, or that he failed to, properly translate for defendant (see, supra). Defendant’s contention that the People failed to establish a chain of custody for the introduction into evidence of the weapon allegedly in defendant’s possession is equally unavailing. The testimony of the officers involved sufficiently established a chain of custody (see, People v Joy, 107 AD2d 938) and we also note that defendant’s counsel subsequently affirmatively stated that he had no objection to the weapon’s introduction into evidence (see, People v Hurd, 160 AD2d 199, lv denied 76 NY2d 789). As to defendant’s remaining contentions, they have been considered *970and found either to be unpreserved for review or rejected as lacking in merit.
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.